?§M @/
maestas m

@§,§¢RWGWMWEAL ms
'“"cl§_;k, _ _ _ k 0 ' SEP w M%
lc>°.)§`i't£§ §§§[él§nal ,Appeals Of Texas 4 AY@@%A©@§R@,©U@W<

'Capitol Station
Austin§eTexas 78711

September 30, 2015

Dear Clerk,

FOR WRIT OF MANDAMUS,MALONG WITH THE Petitioner'S 'PETITION FOR WRIT OF MANDAMUS.
Would you please file these documents and present them to the Honorable‘Judges
of this said Court. Trial Court No. 1165059D. and C.O.A. No. 02-12-00354-CR.

Respectfully Submittted,

§Q`UQ(X v(1§( 6€/\\

Robert Earl Bell Jr.
*`#1835192 `

McConnell Unit
3001 S. Emily Dr.
Beeville, Texas 78102

IN THE COURT OF CRIMINAL APPEALS
z FOR THE STAFE OF TEXAS

ln re Robert Earl Bell Jr;
Petitioner

_'cAsE No.
TRIAL cAUsE No= 11650590
cRIMINAL.DISTRICT couRT No. 3
TARRANT coUNTY,-TEXAS

VS.

THE STATE OF TEXAS
JUDGE, Robb Catalano
Respondent

C[/JC/"/J (/.`/J`./J(/_`/)

PETITION FOR WRIT OF MANDAMUS

To THEFHONORABLE JUDGES oF sAID coURT;

j Now.comes, Robert Earl Bell Jr., hereinafter known as the Petitioner/
Relator in the above styled and numbered cause, and complaining of the Honor-
able Judge Robb Catalano; hereinafter Respondent. Requesting this Honorable
Court to grant this Petition For Writ Of Mandamus, and would, in support there-
of wouhd show the court the following: `

l.

A. Respondent, Judge Robb Catalano, is the Presiding Judge in the convict-
ing Court, Criminal District Court No. 3., Tarrant County, Texas who is duly
qualified to rule on the Motion/Pleading filed in this cause that was timely
filed.

B. Petitioner/Relator has attempted to exhaust all State remedies before
petitioning for issuance of a Writ Of Mandamus and meet the three prerequisites
for the issuance of a Writ of Mandamus by this Honorable Court for the follow-
ing reasons:

L1]. The Trial Court has a leg al dut% to perform this
nondiscretionary act within a reasona le time period.

Kissam v. Williams, 545 S.W. 2d. 265 ,267(Tex. App. -Tyler- y
1976 orig. pro eeding); Barnes v. State, S. W. 2d. 424, 426-
(Tex.App.-Houston[lst.Dist:11992§.

[2]. Petitioner/Relator has made the proper request and demand
for performance in the following respect:

(1)

(REQUEST) a. By filing a timely ~MorloN 10 QBTAIN DOCUW_NTS AND
TRIAL RECORDS., ON 8;17+20151 see Exhibit Llj attached.

As of the filing of this Mandamus, no action has been taken within the (35)
days pending of the Motion and Notice.

Thus, the Trial Courts' refusal to make a ruling, clearly demonstrates an
intential disregard for Petitioner's/Relator's right to Access to Court. see-
Bounds v. Smith, 430 U.S.817,824(1977). (Prisoners have a fundamental`Constitutional
right to adequate, effective, and meaningful access to Court to challenge viol-
ationsof Constitutional'rights).

C. (FACTS OF THE CASE) Petitioner/Relator was sentenced to Life in Prison '

bf"'*"for the offense of AGGRAVATED ROBBERY WITH A DEADLY WEAPON. Notice of
Appeal ws given, and after both sides submitted briefs the Court of -
Appeals for the Second district 0f Texas, Fort Worth, Texas affirmed
the conviction on 5-29-2014. a subsequent Petition For Discretionary

Review was also denied.

Thereafter, Petitioner/Relator has diligently made attempts to obtain Trial`
and Appellate records to assist his right to file an 11.07 Writ of Habeas Corpus

attacking his convicting and sentence.

D. Petitioner's/Relator's Constitutional right to Due Process, and Access
to Court are being violated with regularity, by the Criminal District Court No.-
3. Refusal to rule on his Motions and Pleadings without a reasonable explanation.
The Court's refusal is an impediment of access to Court, that forces Petitioner-(
/Relator to proceed with inadequate access to Court to challenge the violation

of his Constitutional rights.

E.' Petitioner/Relator has no adequate remedy at Law other than a Writ Of
Mandamus as prayed for, and has no right of Appeal from the refusal of the Trial
Court to rule on the Motion/Pleading unless Writ Of dandamus as Prayed for Herein
is granted. Otherwise, Petitioner/Relator will be subjected to denial of due pro-
cess of his right to have a ruling on his Motions/Pleadings pursuant to the right
established in: In re Christensen,39 S.W.3d.250(Tex.App.-amarillo)2000).

"Fundamental requirement of due process mandates an opportunity to
be heard. District Court is compelled to consider and rule on a-

(2)

pending Motionjpresented to the Court." Creel v; District Attorney,
For Medina Count , 818 S.W.2d.45,46(Tex,1991).

PRAYER

WHEREFORE, PREMISES CONSIDERED, Petitioner/Relator Prays that LEAVE to file

this Petition be GRANTED; That same be set for submission and that
Writ Of Mandamus be issued by this Honorable Court, ORDERING and DIRECTING
respondent Honorable Judge Robb Catalano to rule on Petitioner/Relator‘s
MOTION TO OBTAIN DOCUMENTS AND TRIAL RECORDS. And Said duty be done within a
reasonable time frame, which thirty (30) days would be reasonable on the time
` the Motion/Pleadings has been pending since 8-17-2015.

R spectfully Submitted,
X@oa,f_:‘ Q,\‘-
Robert :rfcbell\Jr. #1835192

1 McConnell Unit
3001 S. Emily Dr.'
Beeville, Texas 78102

DECLARATION

l Robert Earl Bell Jr., do declare under penalty of perjury that the above
foregoing stated information is true and correct.

x ilwka TSQ \\‘-

Robert Earl Bell Jr. #1835192
. CERTIFICATE OF'SERVICE

l certify that a true and correct copy of the foregoing PETITION FOR WRIT OF
MANDAMUS, has been placed in the U.S. Mail and addressed to:

District Clerk,

Criminal District Court No. 3
401 W. Belknap _

Fort Worth, Texas 76196

EXHIBI'I` I.

 

 

 

  
 

»\ `_ _ \:§‘“
»x
.»_,_

' ‘ ausa uo. 41165\L\(\\ \5<
' '-. m ina annum nis'mqr
collar umwa 3 ` y '

 

noaa'rI-:ARL.BELL .m'.f

    
  
 
   
   
  
  
  
   
   
   
 
 
   
  
  

 

10 THE I‘DNORABLE JUDGES OF SAID COURT:
donee nw hobart Ear1 Bell, J_r, Movan__t ?ro-Se herein, who respei~,t_:E ry cno~
vea this Honor_able court to allow Movant to procwd with this actioii' " '

Under aijttmrity of the "Open Courts" mandate of Texa`s £Authority Cons
titution Art § 1 Sec13, a_n_d the 14th Anend of the U S. Const"., 'lhis Court
has power to grant the req\ested relief herein. o
` ` \. ’ 111. _

, u_o'vo`nc mo good oauoo choi no was denies his 666 mem righ'£ roof
active assisteme of Co\msel.` merefora, Movai\t is in the process of prep-
/srir@ an Application for Writ_ of habeas Corpus, so that this Honorablelcourt c
, ooo roviav ooio denial mo order vioioiioos of castiwcioooi Righio. (soo.
Ex Pa`rte Banks, 769 S.W.Zc_l. 539, 540 (Tex.Crim App. ) "habeas Corpua is "
iiobio only w m......noniol of immoral or ooosuiwcionoi ‘rign
_.-,